COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                                  No. 08-19-00101-CV
 ETHAN REIMERS,                                 §
                                                                     Appeal from the
                              Appellant,        §
                                                               County Court at Law No. 5
 v.                                             §
                                                                of El Paso County, Texas
 VANESSA REIMERS,                               §
                                                                  (TC# 2018DCM1777)
                               Appellee.        §

                                MEMORANDUM OPINION

       Appellant, Ethan Reimers, has filed a motion to dismiss his appeal because the parties have

settled the dispute between them. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss

the appeal. Costs of the appeal are taxed against Appellant. TEX.R.APP.P. 42.1(d).



                                            GINA M. PALAFOX, Justice
June 5, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.